DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                   JOHN LEE MORALES GONZALEZ,
                            Appellant,

                                     v.

                          STATE OF FLORIDA,
                               Appellee.

                               No. 4D21-2359

                            [February 3, 2022]

    Appeal of an order denying rule 3.850 motion from the Circuit Court
for the Fifteenth Judicial Circuit, Palm Beach County; Jeffrey Dana Gillen,
Judge; L.T. Case No. 502009CF000242CXXXMB.

   John Lee Morales Gonzalez, Bonifay, pro se.

   No appearance required for appellee.

PER CURIAM.

   Affirmed.

CONNER, C.J., KLINGENSMITH and ARTAU, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.